Title: To James Madison from Cowles Mead, 20 November 1811
From: Mead, Cowles
To: Madison, James


Sir.
Washington. M. T. Nov. 20th. 1811.
I am instructed by a Resolution of the House of Representatives of the Mississippi Territory, to forward to you, the enclosed copy of a presentment by the Grand Jury for the County of Baldwin, against Harry Toulmin Esqr. Judge of the Superior Court for the District of Washington. The House over which I have the honor to preside, has deemed the charges therein contained worthy of further investigation, it has therefore required me to transmit another copy to the Delegate of this Territory to be laid before the House of Representatives of th⟨e⟩ U. S. for the consideration thereof; accompanied with a transcript of the Resolution, which gives me the honor of this Communication. With high respect, & consideration I have the Honor to be Yr. Vry Hble Sert.
Cowles Mead Speaker of the House of Representatives.
